Citation Nr: 0208318	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  01-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the calculated amount of 
$4,427.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1961 to September 1978.

In February 2001, the Committee on Waivers and Compromises 
(Committee) at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, determined the 
veteran was not entitled to waiver of recovery of an 
overpayment of his disability compensation in the calculated 
amount of $4,427.60.  He appealed the Committee's decision to 
the Board of Veterans' Appeals (Board).

In his June 2001 substantive appeal, on VA Form 9, the 
veteran requested a hearing at the RO before a Member of the 
Board (i.e., a travel Board hearing).  So the Board remanded 
his case to the RO in September 2001 to schedule his hearing, 
and the RO scheduled it for February 13, 2002, and notified 
him of the date of his hearing and of the time and location 
of it as well.  But unfortunately, he failed to report for 
his hearing, and he has not contacted VA during the months 
since to explain his absence or to request that his hearing 
be rescheduled.  So the Board deems his request for a travel 
Board hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2001).


REMAND

The veteran received the Purple Heart Medal for injuries 
sustained while on active duty in the military.  And as of 
September 22, 1978, the day following his retirement from the 
military, he began receiving disability compensation from VA 
for several service-connected disabilities.  VA also 
determined that he was totally disabled and unemployable as 
of that date because of the severity of them.  He therefore 
has received disability compensation from VA for many years.  
Since more recently, however, he received a higher rate of 
disability compensation with his daughter listed as one of 
his dependents, while at the same time she had the cost of 
her college education supplemented by VA under the provisions 
of Chapter 35, this resulted in an overpayment (i.e., a debt 
to VA) in the calculated amount of $4,427.60.  See 38 C.F.R. 
§§ 3.707, 21.3023 prohibiting the payment of compensation for 
a child while she concurrently is receiving educational 
assistance under the provisions of Chapter 35.  The veteran, 
nevertheless, wants the debt totally forgiven-meaning 
waived, because he does not believe that he was responsible 
for creating it.  Rather, he says that VA is at fault for not 
noticing the additional payments, and for not properly 
notifying him that he could not receive the additional 
compensation and, consequently, should bear the brunt of the 
responsibility for the creation of the debt.  He also says 
that he never tried to deceive anyone to obtain more money 
than he rightly was entitled to and, in fact, that he even 
initially brought the oversight to VA's attention.  So why 
then, he ask, should he be penalized-especially since 
requiring him to repay the debt will in all likelihood force 
him to file for bankruptcy.

Recovery of an overpayment of VA benefits may be waived if 
recouping the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  
The phrase "equity and good conscience" means arriving at 
a fair decision between the veteran and the Government.  And 
in making this determination, consideration is given to 
various factors that are not intended to be all-inclusive.  
But they mostly involve considering such things as:  1) the 
relative fault of the veteran-where his actions contributed 
to the creation of the debt; 2) balancing his fault against 
VA's-if VA also was culpable in the creation of the debt; 3) 
determining whether collection of the debt would cause the 
veteran undue financial hardship by depriving him of basic 
necessities; 4) whether the collection of the debt would 
defeat the purpose of the VA benefit; 5) whether failure to 
make restitution would result in unjust enrichment; and 6) 
whether reliance on VA benefits resulted in relinquishment of 
a valuable right, i.e., the veteran changed his position to 
his detriment.  38 C.F.R. § 1.965(a); see also Cullen v. 
Brown, 5 Vet. App. 510 (1993).

In determining whether equity and good conscience dictates 
granting a waiver, the Board must consider all of the 
specifically enumerated factors applicable to a particular 
case.  However, the issues of relative fault, undue financial 
hardship, as well as unjust enrichment, are most pertinent in 
this particular case.  Furthermore, although not an explicit 
element of equity and good conscience, the Board also looks 
to whether the veteran made any attempts to mitigate the 
amount of the indebtedness to VA, whether he attempted to 
repay any outstanding money due, and whether he provided 
reliable financial data.

VA's working definition of "fault" is, "the commission or 
omission of an act that directly results in the creation of a 
debt."  See the Veteran's Benefits Administration (VBA) 
Circular 20-90-5, February 12, 1990; see also 38 C.F.R. § 
1.965(b)(2).  Fault initially should be considered relative 
to the degree of control the veteran had over circumstances 
leading to the creation of the debt.  If control is 
established, even to a minor degree, the secondary 
determination is whether his actions were those expected of a 
person exercising a high degree of care, with due regard for 
his contractual responsibilities to the Government.  His age, 
financial experience, and level of education also should be 
considered in these determinations.

If, however, there is persuasive evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the debt, then his request for waiver of 
recovery of the overpayment may be denied as a matter of 
law-without regard to consideration of any of the enumerated 
factors alluded to above or any other extenuating 
circumstances considered in applying the equity and good 
conscience standard.  38 U.S.C.A. § 5302(c); see also Farless 
v. Derwinski, 2 Vet. App. 555 (1992).

In another precedent case, though, Schaper v. Derwinski, 1 
Vet. App. 430 (1991), the U.S. Court of Appeals for Veterans 
Claims (Court)-formerly, the U.S. Court of Veterans Appeals, 
held that, when the validity of a debt is challenged by a 
veteran, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  Only 
after adjudicating this preliminary issue of the validity of 
the debt should VA then proceed to address, sequentially, the 
additional issues of retroactive release of liability and 
waiver of the debt.  Schaper, 1 Vet. App. at 433-37; see also 
Smith v. Derwinski, 1 Vet. App. 267, 275-278 (1991).





In statements received in August 2000 and January 2001, the 
veteran contested the validity of the debt-arguing that VA 
had miscalculated the amount of it by not using his 
daughter's correct birth date, which in turn makes the 
supposed debt appear even larger, irrespective of whether he 
should be responsible for repaying it.

Records show the veteran's daughter, [redacted], was born on 
August [redacted], 1978, meaning that she did not turn 23 until 
August [redacted], 2001.  However, in a letter sent to the veteran on 
July 21, 2000, the RO mistakingly indicated that the 
veteran's daughter would turn 23 on August [redacted], 2000 (a full 1 
year prior to her actual 23rd birthday), and it appears the 
RO, in turn, erroneously used that incorrect date 
in computing the amount of the veteran's supposed debt.  So 
the RO must adjudicate the preliminary issue of the validity 
of the debt prior to reaching the additional collateral 
issues of retroactive release of liability and waiver of the 
debt.  See Schaper, 1 Vet. App. at 433-37; Smith v. 
Derwinski, 1 Vet. App. at 275-278; see also VAOPGCPREC 6-98 
(April 24, 1998).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must prepare a formal, written 
determination concerning the preliminary 
issue of the creation of the overpayment 
(i.e., the validity of the debt), 
including the specific period of the 
overpayment in question as it relates to 
the date of the veteran's daughter's 
23rd birthday on August [redacted], 2001 (not 
August [redacted], 2000 as indicated in a letter 
to him dated July 21, 2000).  The RO 
should cite the applicable laws and 
regulations and discuss its reasons and 
bases for its decision.

2.  If the decision remains adverse to 
the veteran, he should be provided notice 
of the RO's formal determination on the 
validity of the debt issue of the 
assessed overpayment.  He also should be 
given an opportunity to complete and 
submit a current Financial Status Report 
(VA Form 20-5655), reflecting his current 
income and expense data, for review by 
the Committee.

3.  Thereafter, the Committee should 
again consider the veteran's request for 
waiver, in light of the available record, 
with full consideration given to all 
elements of the principles of equity and 
good conscience set forth by 38 C.F.R. 
§ 1.965(a) (2001).  A formal, written, 
record of the Committee's decision, 
including consideration of the validity 
of the debt and each of the elements 
listed in section 1.965(a) should be 
prepared and placed in the claims folder 
(c-file).  A Supplemental Statement of 
the Case (SSOC) also should be issued and 
the veteran given an opportunity to 
respond before returning his case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) 

(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


